Citation Nr: 9915020	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Determination of proper initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
assigned a 30 percent evaluation.  

2.  Entitlement to an effective date prior to January 31, 
1996, for service connection for the veteran's PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the benefits sought on appeal.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's initial claim for service connection for 
PTSD, upon which this appeal is ultimately based, was 
received on January 11, 1993.  

3.  The veteran was granted service connection for PTSD by a 
Hearing Officer's Decision of May 1998.  A rating decision of 
May 1998 assigned a 30 percent evaluation for the veteran's 
PTSD, effective from January 31, 1996.  

4.  Prior to November 7, 1996, the veteran's symptomatology 
of his PTSD was not shown to involve more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms were not shown to involve a reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce more than definite social impairment.  

5.  The veteran's PTSD has not otherwise been shown to 
involve symptomatology involving more than occupational and 
social impairment and occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (with routine behavior, self care, and conversation 
normal), due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  


CONCLUSIONS OF LAW

1.  The initial rating assigned for the veteran's PTSD is 
appropriate, and the criteria for assignment of an evaluation 
in excess of 30 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

2.  The proper effective date for a grant of service 
connection for PTSD is January 11, 1993, the date the 
veteran's original claim was received.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.109, 3.400, 20.305 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that a service-connected disability has 
become more severe is well grounded in cases in which the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

After a review of the record, the Board is satisfied that all 
relevant facts and evidence have been properly and 
sufficiently developed.  Such evidence includes the veteran's 
service medical and service personnel records, records of 
treatment following service, reports of VA rating 
examinations, and a transcript of testimony given at a 
personal hearing before a Hearing Officer at the RO.  The 
Board is not aware of any additional relevant evidence that 
is available in connection with the issues on appeal.  
Therefore, no further action is necessary to meet the duty to 
assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (1998).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1998).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, the veteran's original claim for service 
connection for PTSD was received on January 11, 1993.  
Service connection for PTSD was granted by a rating decision 
of May 1998, and a 30 percent evaluation was assigned, 
effective from January 31, 1996.  The issue of the veteran's 
claim for entitlement to an effective date prior to January 
31, 1996, will be discussed below.  The veteran presently 
contends that the demonstrated severity of his PTSD is 
sufficient to warrant an evaluation in excess of 30 percent.  

As the claim upon which this appeal is based was originally 
received in January 1993, all evidence submitted in 
connection with that claim must be considered.  The record 
shows that the veteran was awarded the Soldiers Medal for 
heroism, two Bronze Star Medals with "V" devices for 
heroism in ground combat, two Air Medals for heroism in 
flight operations, and an Army Commendation Medal with a 
"V" device for heroism in ground combat.  Treatment records 
from a VA Veterans' Center dating from December 1981 through 
December 1992 show that in December 1981, the veteran was 
experiencing problems that he thought might be related to his 
experiences in Vietnam.  He continued outpatient therapy 
throughout this period, and in September 1992, finally agreed 
to undergo testing to determine whether he had PTSD.  The 
therapist's note indicates that the veteran had avoided any 
such testing prior to this.  

The report of a VA rating examination conducted in February 
and March 1993, shows that following his discharge from 
service, the veteran graduated from college with a Bachelor 
of Science degree in economics, had been married and 
divorced, and consumed alcohol to an excessive degree.  In 
addition, the veteran reported that he was an alcoholic, and 
that alcohol was causing his current problems.  He did 
indicate, however, that he continued to work on a self-
employed basis in construction and other projects.  In 
addition, the veteran reported experiencing intrusive 
recollections, and occasionally dreamed of being chased by 
the enemy.  Objectively, he was shown to be fully alert and 
oriented, his affect was mildly flattened and he complained 
of symptoms of depression, and his language was fluent, 
spontaneous, and reality oriented.  He was also found to be 
neat and clean in appearance, and was fully cooperative.  The 
examiner concluded with a diagnosis of rule out paranoid 
schizophrenia.  She also noted that the veteran showed 
serious psychopathology, and that PTSD may represent only 
part of his problems.  

In February 1993, the veteran was seen on an inpatient basis 
at the VA Medical Center in Fargo (VAMC).  The veteran 
complained that a friend from Vietnam had called him the 
previous weekend, triggering nightmares and flashbacks of the 
war, and that he began having other problems after attending 
a Vietnam Veteran's Reunion, which he had organized.  The 
veteran reported experiencing frequent nightmares, auditory 
and visual flashbacks set off by sound and other stimuli, and 
that he drank alcohol to escape.  He denied suicidal or 
homicidal ideation.  He also indicated that he was 
experiencing problems with his girlfriend.  His diagnoses at 
that time included Axis I cyclothymia and PTSD.  In addition, 
he was found to have an Axis II personality disorder, and had 
an Axis V global assessment of functioning (GAF) score of 70.  
A GAF score of 70 suggests some mild symptoms of a mental 
disorder (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  

In July 1996, the veteran underwent an additional VA rating 
examination in which he reported feeling very close to other 
Vietnam veterans.  He reported that he did not feel distress 
at watching Vietnam War-related movies, and generally 
described the war as a good experience.  On testing, the 
veteran demonstrated symptoms including suspiciousness of 
others and anger, but the examiner stated that PTSD could not 
be diagnosed based upon the data presented at that time.  

A letter dated in November 1997 was received from James 
Tougas, Readjustment Counselor at a local "Vet Center".  
Mr. Tougas stated that the veteran had been seen on an 
intermittent basis since December 1981, and that he continued 
to have unresolved issues relating to Vietnam.  Mr. Tougas 
indicated that the veteran experienced struggle with life, 
had difficulty holding jobs, and experienced difficulty with 
authority.  In addition, he indicated that the veteran had no 
close friends, only acquaintances, and that he experienced 
sleep disturbances and bad memories of Vietnam.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in November 1997 in which he testified that 
he was extremely dissatisfied with the cursory manner in 
which his scheduled VA rating examinations had been 
conducted.  He stated that he attended group therapy, and 
that he shared the same symptoms as other Vietnam veterans 
who had previously been diagnosed with PTSD.  He testified 
that he had problems working for others, so he became self 
employed in construction and in other areas.  He stated that 
on one occasion, a (former) supervisor berated him in front 
of other individuals.  He drew that supervisor aside, and 
physically accosted him.  The veteran testified that he was 
fired shortly afterwards.  

In December 1997 and January 1998, the veteran underwent 
additional VA rating examinations.  The examiners noted the 
veteran's high level of combat exposure and exposure to 
traumatic events in service.  The examiner also observed that 
while the veteran exhibited frequent, intense, and upsetting 
memories, nightmares of being chased, flashbacks, reminders 
of combat, feeling isolated, concentration problems, and 
exaggerated startle response, not all of the veteran's 
problems were attributable to his PTSD.  In addition, the 
examiner noted that the veteran talked freely about his 
Vietnam experiences, which was atypical of other veterans.  
The veteran reported that he engaged in rescue efforts when 
Fargo flooded in the spring of 1997, and that he would allow 
his memories of Vietnam to run their course without 
attempting to suppress them.  He was found not to be avoidant 
in any way, and appeared to be obsessed with his war 
experiences.  

The veteran indicated that he only had contact with one 
family member, his sister, around the Christmas holidays, and 
that his only circle of friends consisted of a Vietnam 
veteran's support group.  He indicated that his relationships 
with his neighbors were "testy" at best.  The veteran 
reported that he slept with a loaded pistol, and that he 
would awaken at night, turn on all the lights, and clear the 
area.  On examination, the veteran was observed to be neat 
and casually dressed, was pleasant, oriented, alert, and 
cooperative.  His affect was characterized as hypomanic, but 
his speech was normal in mechanics and affect, and his 
thought was somewhat tangential.  The examiners concluded 
with diagnoses of Axis I cyclothymia and PTSD, Axis II 
personality disorder, and an Axis V GAF score of 50.  The 
above findings were referred to another VA examining 
physician who confirmed the veteran's Axis I diagnoses of 
cyclothymia with depression and PTSD.  He also included 
alcohol and marijuana dependence in that diagnosis.  The 
examiner found that the evidence showed that the veteran had 
an Axis V GAF score of 55 to 60.  A GAF score of 51 to 60 
suggests moderate symptoms of a psychiatric disorder (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning.  However, the examiner concluded that 80 
percent of this was due to his personality disorder and 
cyclothymia, and 20 percent was due to his PTSD.

Under the regulations in effect when the veteran filed his 
claim, a 30 percent evaluation was contemplated for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms must have resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation was 
warranted upon a showing of considerably impaired ability to 
establish or maintain effective or favorable relationships 
with people.  Further, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

Assignment of a 70 percent evaluation was warranted in cases 
in which the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  For assignment of a 100 
percent evaluation, the attitudes of all contacts except for 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior was also 
required.  Further, a 100 percent disability rating was 
warranted where the veteran was demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In addition, in Johnson v. Brown, 7 Vet. App. 
95 (1994), the United States Court of Appeals for Veterans 
Claims (Court) also held that a showing of any one of the 
above evaluative criteria for a 100 percent evaluation was a 
sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  When the law or 
regulations change during an appeal period, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  As the veteran filed the original claim 
on which this appeal is based prior to November 7, 1996, his 
claim must be evaluated under both the former and the revised 
criteria.  

Under the revised criteria, a 30 percent evaluation is 
contemplated where there is occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although functioning satisfactorily, with routine 
behavior, self care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks, (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, directions, 
or recent events).  

A 50 percent evaluation is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  

As the revised regulations came into effect during the 
pendency of the veteran's appeal, the veteran's service-
connected disability must be evaluated under both the former 
and the revised schedular criteria, as noted above.  See 
Karnas, supra.  However, the revised criteria may be applied 
only from the time that they became effective, November 7, 
1996.  Evidence concerning PTSD prior to that date may only 
be evaluated under the former criteria.  See Rhodan v. West, 
12 Vet. App. 55 (1998).  

Applying the former and the revised regulations governing 
PTSD evaluations, the Board concludes that the currently 
assigned 30 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher rating.  In reaching this conclusion, the Board 
recognizes that since the time the veteran's claims for 
service connection and for a higher initial rating for his 
PTSD have been pending, his symptomatology has fluctuated in 
severity.  However, the Board finds that the evidence does 
not show symptomatology of PTSD to the degree of severity as 
reported by the veteran during the applicable time periods.  

The veteran reports that he has experienced intrusive 
memories, flashbacks, nightmares of being chased, feelings of 
social isolation, and that his marriage failed due to his 
problems with PTSD.  In addition, the veteran's Axis V GAF 
scores range from 70 at the beginning of his assessment for 
PTSD to a current GAF score of around 50.  However, the 
evidence fails to show that prior to November 7, 1996, the 
veteran's PTSD symptomatology produced "considerable" 
impairment as a result of psychoneurotic symptoms, and he was 
not shown to have the degree of difficulty in establishing 
and maintaining effective or favorable relationships with 
people that he had reported.  At that time, he had what could 
be described as an on-off relationship with a woman following 
his divorce, but he reported that he freely socialized with 
others. While his symptomatology demonstrated at that time 
did not meet the full criteria for assignment of a 30 percent 
evaluation, resolving all reasonable doubt in the veteran's 
favor, he was arguably shown to have a definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people, and his symptomatology was shown 
to involve a definite social and industrial impairment, as 
evidenced by his being fired after accosting his former 
supervisor.  Therefore, the Board finds that the veteran's 
symptomatology was most consistent with a 30 percent 
evaluation under the former diagnostic criteria in effect 
prior to November 7, 1996.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

Likewise, under the revised criteria, the Board finds that 
the preponderance of the evidence is against assignment of an 
evaluation in excess of 30 percent for the veteran's PTSD.  
The veteran has not been shown to have occupational and 
social impairment due to such symptoms as flattened affect or 
other speech and thought impairments, nor has he been shown 
to have difficulty in understanding complex commands or have 
memory impairment due to his PTSD.  As noted, he has been 
shown to experience difficulty in establishing effective work 
and social relationships, but such is not shown to be the 
result of any PTSD.  The veteran has been found to have no 
difficulty in discussing his war experiences, and is 
apparently able to handle the intrusive memories of Vietnam 
which he experiences periodically.  However, while the Board 
acknowledges that he is 'testy' with his neighbors, he does 
appear to have a circle of friends who had also served in the 
Vietnam War.  In short, while the veteran was diagnosed as 
having a GAF score of between 50 and 60 per his latest 
evaluation, the examiner specifically found that this level 
of impairment was due mostly (80 percent) to his nonservice-
connected psychiatric disabilities such as substance abuse, 
cyclothymia, and a personality disorder.  Only a relatively 
small part (20 percent) of his overall disability picture was 
shown to be due to PTSD.  

In addition, the veteran has maintained that he is unable to 
obtain or retain gainful employment as a result of his PTSD.  
Accordingly, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, beyond the brief period in February 1993 as 
noted above, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
recognizes that the veteran has experienced various periods 
of fluctuating income, and that he has difficulty getting 
along with others, but observes that such difficulties appear 
to have been caused by the veteran's cyclothymia, alcohol 
abuse, and personality disorder.  As noted, the veteran's low 
GAF score was found largely to be the result of his other 
nonservice-connected psychiatric disabilities, rather than to 
his service-connected PTSD, per se.  

Significantly, the Board notes that the veteran graduated 
from college with a Bachelor of Science degree in business 
economics with a minor in mathematics, and the latest 
evidence of record shows him to be self employed.  He has 
worked, either for others, or for himself since the time of 
his discharge.  The Board also recognizes that the veteran 
was fired some years earlier from his job as a credit officer 
after an altercation with the company comptroller, but he has 
been self employed ever since.  Although the veteran arguably 
has difficulty in working under authority, such circumstances 
as those described here do not reflect an inability to obtain 
or retain gainful employment as a result of impairment caused 
by his PTSD.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998) is not warranted in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's PTSD symptoms change, he may apply at any time 
for an increase in his assigned disability rating  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veteran's PTSD.  

II.  Effective Date for Service Connection Prior to January 
31, 1996

The question presented here is whether the veteran is 
entitled to a grant of service connection for PTSD prior to 
January 31, 1996.  The veteran maintains that the present 
appeal stems from his original claim which was received by 
the RO on January 11, 1993.  Therefore, he argues, January 
11, 1993 is the proper effective date for his initial grant 
of service connection for PTSD.  

It is undisputed that the veteran's initial claim for service 
connection was received by the RO on January 11, 1993.  This 
claim was denied by a rating decision of October 1993.  The 
veteran submitted what could be arguably construed as notice 
of disagreement within a year of the RO's October 1993 
decision in October 1994, and his claim was again denied by 
an administrative decision of January 25, 1995.  No statement 
of the case was issued at that time.  

In any event, the veteran submitted what he termed as an 
appeal of the RO's January 25, 1995 decision, which was 
received on January 31, 1996.  The RO informed the veteran 
that the January 25, 1995 administrative decision was final 
as he had failed to file a timely notice of disagreement, 
received within a year of the January 1995 decision.  The RO 
considered the veteran's appeal as a new claim, and decided 
it on a new and material basis.  The claim was reopened, and 
service connection was ultimately granted by a rating 
decision of May 1998.  

Under the governing legal authority, the effective date of an 
award of disability compensation, in conjunction with a grant 
of entitlement to service connection on a direct basis, shall 
be the day following separation from active service, or the 
date entitlement arose if the claim is received within one 
year of separation from service.  Otherwise, the effective 
date shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(b)(2) (1998).  

In the present case, the veteran's initial claim for service 
connection was received on January 11, 1993, as noted.  The 
RO denied that claim by a rating decision which was mailed on 
October 15, 1993.  Within a year of mailing of this decision, 
a statement by the veteran was received by the RO on October 
13, 1994, indicating that he wished to have his claim 
reconsidered.  The Board has reviewed his statement, received 
on October 13, 1994, and after resolving all reasonable doubt 
in favor of the veteran, finds it to be a timely filed notice 
of disagreement of the RO's October 1993 rating decision.  
Accordingly, a statement of the case (SOC) should have been 
issued shortly thereafter.  See 38 C.F.R. §§ 20.201, 20.305 
(1998).  

Here, the RO issued an administrative decision in January 
1995, in response to the veteran's October 1994 statement, 
and an SOC was not issued until August 1997.  The veteran 
filed a timely appeal to this SOC in September 1997.  
Therefore, as the Board finds that the veteran's October 1994 
statement constituted a notice of disagreement of the RO's 
October 1993 rating decision, his appeal was timely filed, 
and the proper effective date for service connection for PTSD 
is January 11, 1993, the date on which the original claim for 
service connection was received.  Accordingly, the veteran's 
claim for an effective date for service connection for his 
PTSD prior to January 31, 1996, is granted.



ORDER

The initial rating for the veteran's PTSD is appropriate, and 
entitlement to an evaluation in excess of 30 percent is 
denied.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, an effective date of January 11, 
1993, for service connection for the veteran's PTSD, is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

